Appeal from a judgment of the Supreme Court, Erie County (Penny M. Wolfgang, J.), rendered March 17, 2009. The appeal was held by this Court by order entered November 14, 2014, decision was reserved and the matter was remitted to Supreme Court, Erie County, for further proceedings (122 AD3d 1332 [2014]). The proceedings were held and completed.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Gibson ([appeal No. 1] 134 AD3d 1517 [2015]). Present — Scudder, P.J., Smith, Peradotto and Carni, JJ.